DISMISS and Opinion Filed June 24, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00744-CV

     U.S. BANK, N.A., SUCCESSOR TRUSTEE TO LASALLE BANK NATIONAL
    ASSOCIATION, ON BEHALF OF THE HOLDERS OF BEAR STEARNS ASSET
    BACKED SECURITIES I TRUST 2004-HE11, ASSET-BACKED CERTIFICATES
          SERIES 2004-HE11, BY AND THROUGH ITS SERVICER IN FACT,
                SELECT PORTFOLIO SERVICING, INC., Appellant
                                     V.
        LUCILA M. SAAVEDRA AND JOSE MANUEL SAAVEDRA, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-12077

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                   Opinion by Justice Bridges
       Before the Court is the parties’ joint motion to dismiss the appeal with prejudice. The

parties inform the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a).




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE


180744F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 U.S. BANK, N.A., SUCCESSOR                       On Appeal from the 134th Judicial District
 TRUSTEE TO LASALLE BANK                          Court, Dallas County, Texas
 NATIONAL ASSOCIATION, ON                         Trial Court Cause No. DC-16-12077.
 BEHALF OF THE HOLDERS OF BEAR                    Opinion delivered by Justice Bridges.
 STEARNS ASSET BACKED                             Justices Brown and Nowell participating.
 SECURITIES I TRUST 2004-HE11,
 ASSET-BACKED CERTIFICATES
 SERIES 2004-HE11, BY AND THROUGH
 ITS SERVICER IN FACT, SELECT
 PORTFOLIO SERVICING, INC.,
 Appellant

 No. 05-18-00744-CV        V.

 LUCILA M. SAAVEDRA AND JOSE
 MANUEL SAAVEDRA, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED with
prejudice.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered June 24, 2019




                                            –2–